Citation Nr: 1750210	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-26 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) with impaired sleep.

2.  Entitlement to service connection for headaches, to include as secondary to the service-connected PTSD with impaired sleep.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1977 to June 1984, and from October 2004 to December 2005, to include a tour of duty in Kuwait from December 2004 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Newington, Connecticut.  Jurisdiction was retained by the RO in Baltimore, Maryland.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing at the VA Central Office (VACO) in Washington, DC.  A transcript of the proceeding has been associated with the claims file.

In April 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

These issues were previously remanded by the Board in April 2016.  In its remand, the Board requested that the AOJ contact the Veteran's last duty assignment, as shown on his DD Form 214, in an attempt to obtain copies of his service treatment records (STRs) for his second period of service.  Upon remand, the AOJ contacted the Records Management Center (RMC) and the Defense Personnel Records Image Retrieval System (DPRIS).  The AOJ did not inform the Veteran in a letter regarding the unavailability of these records.  The Board also requested that the Veteran's treatment records from Classic Cardiology be obtained.  Upon remand, the AOJ requested a VA 21-4142 Form from the Veteran and did not take any further action.  However, the Veteran has already submitted a February 2016 VA 21-4142 Form for Classic Cardiology.  Finally, the Board directed the AOJ to schedule the Veteran for a VA examination and medical opinions.  The examination was scheduled in July 2016, but the Board finds the obtained medical opinions to be inadequate.  Specifically, the VA examiner did not address the Veteran's lay statements, used the absence of STRs as support for the opinion, provided a speculative opinion, and used the incorrect legal standards.  The Board finds that there has not been substantial compliance with the April 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Make a final attempt to obtain copies of the Veteran's STRs for his second period of active service between October 2004 and December 2005 with the 374th Finance Battalion (Army) - the Veteran's last duty assignment as shown on his DD Form 214.  If the records are found to be unavailable, the AOJ must notify the Veteran of the unavailability of these records.

2.  Take necessary steps to associate with the claims file all of the Veteran's outstanding treatment records, if any, from Classic Cardiology dated from September 1997 to April 2010.  

3.  After the above development has been completed, obtain a medical opinion from the July 2016 VA examiner, or an otherwise appropriate VA examiner if the July 2016 VA examiner is unavailable, to determine the etiology of the currently diagnosed hypertension and tension headaches.  If an examination is deemed to be necessary to provide the requested opinions, it should be scheduled.  

The examiner is asked to provide opinions as to the following:

a.  Whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's hypertension is related to his active service?

b.  Whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's headaches are related to his active service?

c.  Whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's hypertension is caused by his service-connected PTSD with impaired sleep?

d.  Whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's headaches are caused by his service-connected PTSD with impaired sleep?

e.  Whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's hypertension is aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected PTSD with impaired sleep?

f.  Whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's headaches are aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected PTSD with impaired sleep?

Review of the entire claims file is required; however, attention is invited to the Veteran's credible Board hearing testimony, in which he testified under oath as to feeling headaches while deployed to Kuwait, and also as to his anxiety due to his PTSD triggering his headaches. 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hypertension and headache disorders.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




